DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                                    
Status of Claims
1.	Claims 21-30 are pending and currently under consideration for patentability.  
A preliminary amendment was filed on November 14, 2019 CANCELING claims 1-20 and NEWLY ADDING claims 21-30.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on November 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
4.	Claims 21 is objected to because of the following informalities:  
	A comma is missing after the word “applications” and colon is missing after the word “comprising” in line 2 of claim 21. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 21-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the wound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While the method is “for enhancing wound healing,” a wound has not yet been introduced in the claim.  
Claims 21, 24, 25 and 28-30 are unclear. The administering method step in lines 2-3 of claim 21, as currently written, calls for an effective amount of sterile filtered, cell-free, non-irradiated human amniotic fluid to be administered “to the wound” and “to a site in need thereof.” While these required administering locations are redundant and unclear, they also pose an issue of clarity with the specifics of claims 24, 25 and 28-30. Namely, claims 24, 25 and 28-30 are directed toward the ophthalmic application of treating corneal inflammation associated with dry eye, where no wound is present; however, these claims depend from claim 21 which requires the step of administering the human amniotic fluid to a wound. The following amendment to lines 2-3 of claim 21, is encouraged in order to overcome this rejection:  ---… comprising: administering
Claims 22, 23, 26 and 27 are rejected for ultimately depending from rejected base claim 21.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21-22, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 18 of U.S. Patent No. 10,485,521 in view of Behrens et al. (US PGPUB 2008/0286378). Although the claims at issue are not identical, they are not patentably distinct from each other because: while claims 1, 17 and 18 of U.S. Patent No. 10,485,521 discloses the method of preparing the sterile filtered cell-free, non-irradiated human amniotic fluid, wherein the sterile filtered cell-free, non-irradiated human amniotic fluid is a pharmaceutical formulation for wound healing, cosmetic, orthopedic, or ophthalmic applications, and sterile packaging of the amniotic fluid into syringes or vials for administration, as required in claims 21-22, and 26 of the pending application, U.S. Patent No. 10,485,521 fails to explicitly claim the method step of administering an effective amount of sterile filtered, cell-free, non-irradiated human amniotic fluid to a site in need thereof, specifically a dry eye, as required by claims 24-25. Behrens discloses a method of enhancing wound healing or ophthalmic applications, comprising: administering an effective amount of sterile filtered, cell-free human amniotic fluid to a site in need thereof, specifically an amount effective to decrease corneal inflammation associated with dry eye (abstract; [0008-0009]; [0017]; [0020]). Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by claims 1, 17 and 18 of U.S. Patent No. 10,485,521 to include a step of administering an effective amount of the human amniotic fluid to a site in need thereof, similar to that disclosed by Behrens, in order to treat a disorder or injury of the eye and ameliorate symptoms associated with the disorder or injury, as suggested by Behrens in paragraph [0009].
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,485,521 in view of Liu et al. (US PGPUB 2008/0181967). Although the claims at issue are not identical, they are not patentably distinct from each other because: while claims 1, 17 and 18 of U.S. Patent No. 10,485,521 discloses the method of preparing the sterile filtered cell-free, non-irradiated human amniotic fluid, wherein the sterile filtered cell-free, non-irradiated human amniotic fluid is a pharmaceutical formulation for wound healing, cosmetic, orthopedic, or ophthalmic applications, and sterile packaging of the amniotic fluid into syringes or vials for administration, as required in claims 21-22, and 26 of the pending application, U.S. Patent No. 10,485,521 fails to explicitly claim the method step of administering an effective amount of sterile filtered, cell-free, non-irradiated human amniotic fluid to a site in need thereof, specifically a dry eye, as required by claims 24-25, as well as the sterility assurance level limitation required by claim 23, and the lyophilization/reconstitution/dissolution limitations required by claims 27-30. Liu discloses placental or umbilical cord tissue compositions (abstract), administering an effective amount of sterile filtered, cell-free, non-irradiated human amniotic fluid to a site in need thereof, specifically an amount effective to decrease corneal inflammation associated with dry eye ([0016]; [0090-0091]; [0112]); wherein filtration is taught to be a well-known means for removal of solid cellular components of a suspension ([0063]); and sterilization of compositions by filtrations using a filter having a pore size of less than about 0.45 microns is well-known in the art, for removing at least bacteria and viruses without deactivating proteins or polypeptides ([0094]; [0137-0138]; [0143]). Liu also discloses lyophilization ([0009]; [0075]; [0077]) of the amniotic fluid in combination with a reconstituting agent, such as water ([0078]). Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by claims 1, 17 and 18 of U.S. Patent No. 10,485,521 to include a step of administering an effective amount of the human amniotic fluid to a site in need thereof, similar to that disclosed by Liu, in order to treat inflammation associated with dry eye, as suggested by Liu in paragraph [0016]. Further, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by claims 1, 17 and 18 of U.S. Patent No. 10,485,521 to include the steps of lyophilizing and reconstituting the human amniotic fluid to a site in need thereof, similar to that disclosed by Liu, in order to dehydrate the amniotic fluid solution for storage, and then reconstitute into a paste prior to administration, as suggested by Liu in paragraphs [0077-0078].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US PGPUB 2008/0286378) in view of Liu et al. (US PGPUB 2008/0181967).

9.	With regard to claims 21, 24 and 25, Behrens discloses a method of enhancing wound healing or ophthalmic applications (abstract; [0020]), comprising: administering an effective amount of sterile filtered, cell-free, human amniotic fluid to a site in need thereof, specifically an amount effective to decrease corneal inflammation associated with dry eye ([0008-0009]; [0017]; [0021]; [0024]).
	However, Behrens fails to explicitly disclose that the sterile, cell-free, human amniotic fluid is non-irradiated.
	Liu discloses placental or umbilical cord tissue compositions (abstract), administering an effective amount of sterile filtered, cell-free, non-irradiated human amniotic fluid to a site in need thereof, specifically an amount effective to decrease corneal inflammation associated with dry eye ([0016]; [0090-0091]; [0112]); wherein filtration is taught to be a well-known means for removal of solid cellular components of a suspension ([0063]); and sterilization of compositions by filtrations using a filter having a pore size of less than about 0.45 microns is well-known in the art, for removing at least bacteria and viruses without deactivating proteins or polypeptides ([0094]; [0137-0138]; [0143]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method to obtain a sterile, cell-free, human amniotic fluid disclosed by Behrens to utilize small pore filtration, similar to that disclosed Liu, in order to sterilize the amniotic fluid, removing at least bacteria and viruses without deactivating proteins or polypeptides caused by irradiation, as suggested by Liu in paragraph [0094].  

10.	With regard to claim 23, while Behrens and Liu stress the need to maintain sterility of the amniotic fluid during preparations and administrations of the amniotic fluid, to promote preservation and increase shelf-life ([0019]; [0021]; [0140] of Behrens; and [0094]; [0137-0138]; [0143] of Liu), Behrens and Liu are silent in regard to the sterilely filtered, cell-free, non-irradiated human amniotic fluid having a 106 sterility assurance level.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to tailor the sterility assurance level of the sterilely filtered, cell-free, non-irradiated human amniotic fluid disclosed by Behrens in view of Liu, to be 106, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one having ordinary skill in the art would be motivated to tailor the sterilely filtered, cell-free, non-irradiated human amniotic fluid to have a 106 sterility assurance level, in order to

11.	With regard to claims 26-30, Behrens is silent in regard to the amniotic fluid being lyophilized and formulated for administration to the dry eye, in combination with a reconstituting or dissolution agent; wherein the lyophilizate of amniotic fluid is sterilely packaged into syringes or vials ready for reconstitution into fluid and suitable for administration; and wherein the reconstituting or dissolution agent is sterile water.
However, Liu discloses lyophilization ([0009]; [0075]; [0077]) of the amniotic fluid in combination with a reconstituting agent, such as water ([0078]), formulated for administration to a dry eye ([0016]; [0090-0091]; [0112]), wherein the lyophilizate of amniotic fluid is sterilely packaged into vials ([0143]) ready for reconstitution into fluid and suitable for administration. 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Behrens to include the steps of lyophilizing, reconstituting and packaging the human amniotic fluid into vials, similar to that disclosed by Liu, in order to dehydrate the amniotic fluid solution for storage in small vials prior to its use, and then reconstitute the amniotic fluid into a paste prior to administration, as suggested by Liu in paragraphs [0077-0078].

Allowable Subject Matter
12.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is an examiner’s statement of reasons for indicating allowable subject matter:
Liu et al. (US PGPUB 2008/0181967) is the closest prior art of record.
Liu, while discloses a method for obtaining sterilely filtered, non-irradiated human amniotic
membrane, the method steps comprising: collecting amniotic membrane under sterile conditions from a
woman; and serially filtering the amniotic membrane through one or more filters having a pore size of
0.45 um or 0.2 um, to obtain a sterile filtrate that is not irradiated, fails to reasonably disclose or suggest, alone or in combination, the claimed method of obtaining sterilely filtered, cell-free, non-irradiated human amniotic fluid - through centrifugation and subsequent filtration through specific pore sized filters.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Allickson (US PGPUB 2008/0064098) discloses a procurement, isolation and cryopreservation of maternal placental cells.
	Harrell (US 5,002,071) discloses injectable soft tissue augmentation materials from the placenta and their method of manufacture.
	Abbott et al. (US PGPUB 2012/0164114) discloses a treatment of immune-related diseases and disorders using amnion derived adherent cells.
	You et al. (US PGPUB 2012/0141399) discloses a composition for improving skin conditions using fetal mesenchymal stem cells from amniotic fluid.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781